      IJ
     Case 8:15-cv-01796-AG-JCG Document 46 Filed 12/04/18 Page 1 of 4 Page ID #:349




 1    JOSEPH H. HUNT
      Assistant Attorney General
 2    NICOLA T. HANNA
      United States Attorney
 3    DAVID M. HARRIS
      Chief, Civil Division
 4    DAVID K. BARRETT                                      12/4/2018
      Chief, Civil Fraud Section
 5    FRANK D. KORTUM, AUSA                                     LB
      California State Bar No. 110984
 6          Room 7516, Federal Building
            300 North Los Angeles Street
 7          Los Angeles, California 90012
            Tel: (2B) 894-5710; Fax: (213) 894-7189
 8          E-mail: frank.kortum(a),usdoj.gov
      MICHAEL D. GRANSTO�
 9    JAMIEA.YAVELBERG
      CHRISTOPHER TERRANOVA
1O    Attorneys, Civil Division
      United States Department of Justice
11          P.O. Box 261
            Ben Franklin Station
12          Washington, D.C. 20044
            Tel: (201) 616-4203; Fax: (202) 514-0280
13          E-mail: Christopher.Terranova@usdoj.gov
      Attorneys for the United States of America
14
15                               UNITED STATES DISTRICT COURT
16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
17     UNITED STATES OF AMERICA ex              No. SACV 15-01796 AG (JCGx)
       rel. [UNDER SEAL],
18                                              ORDER RE UNSEALING OF CASE
                 Plaintiff[s],
19                                              rFILED UNDER SEAL PURSUANT
                        v.                      TO 'THE FALSE CLAIMS ACT, 31
20                                              U.S.C. §§ 3730(b)(2) AND (3)]
       [UNDER SEAL],
21                                              rFILED CONCURRENTLY UNDER
                 Defendant[s].                  SEAL: UNITED STATES' NOTICE OF
22                                              INTERVENTION-IN-PART AND
                                                DECLINATION-IN-PART FOR
23                                              PURPOSE OF SETTLEMENT; AND
                                                STIPULATION RE UNSEALING OF
24                                              CASEl
25
26
27
28
     Case 8:15-cv-01796-AG-JCG Document 46 Filed 12/04/18 Page 2 of 4 Page ID #:350




 1 JOSEPH H. HUNT
   Assistant Attorney General
 2 NICOLA T. HANNA
   United States Attorney
 3 DAVID M. HARRIS
   Chief, Civil Division
 4 DAVID K. BARRETT
   Chief, Civil Fraud Section
 5 FRANK D. KORTUM, AUSA
   California State Bar No. 110984
 6        Room 7516, Federal Building
          300 North Los Angeles Street
 7        Los Angeles, California 90012
          Tel: (213) 894-5710; Fax: (213) 894-7189
 8        E-mail: frank.kortum(a),usdoj.gov
   MICHAEL D. GRANSTON"
 9 JAMIE A. YAVELBERG
   CHRISTOPHER TERRANOVA
1O Attorneys,  Civil Division
   United States Department of Justice
11        P.O. Box 261
          Ben Franklin Station
12        Washington, D.C. 20044
          Tel: (20"2) 616-4203; Fax: (202) 514-0280
13        E-mail: Christopher.Terranova@usdoj.gov
   Attorneys for the United States of America
14
                            UNITED STATES DISTRICT COURT
15
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                                No. SACV 15-01796 AG (JCGx)
17 UNITED STATES OF AMERICA ex
   rel. JEFFREY FAATZ,                          ORDER RE UNSEALING DF CASE
18
                Plaintiffs,                     fFILED UNDER SEAL PURSUANT
19                                              TO 'THE FALSE CLAIMS ACT, 31
                       v.                       U.S.C. §§ 3730(b)(2) AND (3)]
20
   COVIDIEN PLC and EV3, INC.,                  fFILED CONCURRENTLY UNDER
21                                              SEAL: UNITED STATES' NOTICE OF
                Defendants.                     INTERVENTION-IN-PART AND
22                                              DECLINATION-IN-PART FOR
                                                PURPOSE OF SETTLEMENT; AND
23                                              STIPULATION    RE UNSEALING OF
                                                CASEl
24
25
26
27
28
     Case 8:15-cv-01796-AG-JCG Document 46 Filed 12/04/18 Page 3 of 4 Page ID #:351




 1           The United States having intervened in part in this action, pursuant to the False
 2     Claims Act, 31 U.S.C. § 3730(b)(4), and the United States and Relator Jeffrey Faatz (the
 3     "Relator") having stipulated to the unsealing of the case with certain exceptions, the
 4     Court now orders as follows:
 5           IT IS ORDERED that:
 6            1.    The seal is lifted from this action in all respects, except as specified in
 7     Paragraph 3 below.
 8           2.     The Complaint, this Order, and the United States' Notice ofintervention-in-
 9     Part and Declination in Part for Purposes of Settlement; and Stipulation re Unsealing of
10     Case, are unsealed;
11           3.     All other contents of the Court's file in this action, filed and lodged to date,
12     shall remain permanently under seal and shall not be made public or served upon any
13     defendant or other party or person;
14           4.     The seal is lifted as to all papers and records filed or lodged in this action
15     after the date of this Order.
16
17           ITIS SO ORDERED.
18
19
                December 4, 2018
        Dated:- - ---------                            UNITED STATES DISTRICT JUDGE
20                                                     ANDREW J GUILFORD
21
22
23
24
25
26
27
28
                                                   1
     Case 8:15-cv-01796-AG-JCG Document 46 Filed 12/04/18 Page 4 of 4 Page ID #:352




 1                             PROOF OF SERVICE BY MAILING
 2          I am over the age of 18 and not a party to the above-captioned action. I am
 3    employed by the Office of United States Attorney, Central District of California. My
 4    business address is 300 North Los Angeles Street, Suite 7516, Los Angeles, California
 5    90012.
 6          On November 30, 2018, I served the [PROPOSED] ORDER RE UNSEALING
 7    OF CASE on each person or entity named below by enclosing a copy thereof in an
 8    envelope addressed as shown below and placing the envelope for collection and mailing
 9    on the date and at the place shown below following our ordinary office practices. I am
10    readily familiar with the practice of this office for collection and processing
11    correspondence for mailing. On the same day that correspondence is placed for
12    collection and mailing, it is deposited in the ordinary course of business with the United
13    States Postal Service in a sealed envelope with postage fully prepaid. Date of mailing:
14    November 30, 2018. Place of Mailing: Los Angeles, CA             Person(s) and/or Entity(s)
15    to whom mailed:
16    Shane C. Stafford
      19200 Von Karman Avenue, Suite 400
17    Irvine, CA 92612
18          I declare that I am employed in the office of a member of the bar of this Court at
19    whose direction the service was made. I declare under penalty of perjury that the
20    foregoing is true and correct. Executed on November 30, 2018 at Los Angeles,
21    California.
22
23
24
                                  () £=?&-~
                                ~INR.DAVIS
25
26
27
28
                                                 2
